Exhibit 10.01

AGREEMENT OF LEASE made as of the 1st day of September, 2006 between 195 SPRING
VALLEY ASSOCIATES, LLC (“Landlord”), having an address at 155 North Dean Street,
Englewood, New Jersey 07631 and JACLYN, INC., having an address at 635-59th
Street, West New York, NJ 07093 (“Tenant”).

ARTICLE 1

PREMISES AND TERM OF LEASE

        Section 1.1     The Landlord does hereby demise and lease to Tenant, and
Tenant does hereby hire and take from Landlord, the Premises (hereinafter
defined), subject to all existing liens, charges, encumbrances and matters of
record and the terms and conditions hereinafter provided. In the event the
Landlord does not close title to the Premises, this Lease shall be null and
void.

        TO HAVE AND TO HOLD said Lease unto Tenant, its successors and assigns
for a term which is to commence on the date the Landlord closes title to the
Premises and shall end on the last day of the month in which the tenth (10th)
anniversary of the Commencement Date occurs (“Expiration Date”) unless such term
shall be sooner terminated as hereinafter provided.

        It is hereby mutually covenanted and agreed by and between the parties
hereto that this Lease is made upon the foregoing and upon the agreements,
covenants and conditions herein set forth.

ARTICLE 2

DEFINITIONS

        Section 2.1      The terms defined in this Article shall, for all
purposes of this Lease and all agreements supplemental hereto, have the meanings
herein specified.

  (a)      “Default” shall mean any condition or event which constitutes or
would, after notice or lapse of time, or both, constitute an Event of Default.


  (b)      “Governmental Authority” shall mean laws and ordinances of any or all
of the federal, state, city, county and borough governments and rules,
regulations, orders and directives of any and all departments, subdivisions,
bureaus, agencies or offices thereof, and of any other governmental, public or
quasi-public authorities having jurisdiction over the Premises, and the
direction of any public officer pursuant to law, whether now or hereafter in
force.


  (c)      “Impositions” shall have the meaning provided in Section 4.1.


  (d)      “Land” shall mean the parcel of land described in Schedule A.


--------------------------------------------------------------------------------

  (e)      “Landlord” shall mean only the owner or owners at the time in
question of the Land, so that in the event of any sale or sales or transfer or
transfers of the Land, the seller or transferor shall be and hereby is entirely
freed and relieved of all agreements, covenants and obligations of Landlord
hereunder and it shall be deemed and construed without further agreement between
the parties or their successors-in-interest or between the parties and the
purchaser or transferee on any such sale or transfer that such purchaser or
transferee has assumed and agreed to carry out any and all agreements, covenants
and obligations of Landlord hereunder accruing from and after the date of sale
or transfer.


  (f)      “Lease Year” shall mean for the first Lease Year, the twelve (12)
month period, plus any partial month, commencing on the Commencement Date and
ending on last day of the calendar month following the first (1st) anniversary
of the Commencement Date and for each Lease Year thereafter, each twelve (12)
month period thereafter.


  (g)      “Penalty Rate” shall mean the greater of (a) 12% per annum, and (b)
3% over the prime rate of interest published in the Wall Street Journal (but in
neither case greater than the maximum legally collectible interest rate).
Landlord and Tenant acknowledge that the prime rate of Interchange Bank may
fluctuate during any period of accrual of interest at the Penalty Rate under
this Lease and that, in such event, interest during such period may accrue at a
fluctuating, rather than fixed, rate.


  (h)      “Premises” shall mean the Land and all buildings, improvements and
structures now or hereafter erected on the Land, and the machinery, kitchen,
restaurant, or business equipment and fixtures, appliances, engines, dynamos,
boilers, elevators, radiators, air-conditioning compressors, ducts, pipes,
conduits and fittings at any time now or hereafter erected, constructed, affixed
or attached to or placed in or placed upon the Land, and any and all
alterations, renewals and replacements thereof, additions thereto and
substitutes therefore together with all of Landlord’s right, title and interest
in all easements, rights and other matters appurtenant to the Land and in and to
any land lying in the bed of any roads adjacent to the Land.


  (i)      “Rental” shall have the meaning provided in Article 3.


  (j)      “Requirements” shall mean any and all present and future laws, rules,
orders, ordinances, regulations, statutes and requirements of any Governmental
Authority.


  (k)      “Tenant” shall mean the Tenant herein named or any assignee or other
successor-in-interest (immediate or remote) of the Tenant herein named, which at
the time in question is the owner of the Tenant’s estate and interest granted by
this Lease; but the foregoing provisions of this subsection shall not be
construed to relieve the Tenant herein named and/or any assignee or other
successor-in-interest (whether immediate or remote) of the Tenant herein named
from the full and prompt payment, performance and observance of the covenants,
obligations and conditions to be paid, performed and observed by Tenant under
this Lease.


2

--------------------------------------------------------------------------------

  (l)      “Unavoidable Delays” shall mean delays due to fire, casualty, any
strike, lock-out or other labor trouble, governmental preemption of priorities
or other controls in connection with a national or other public emergency or
shortages of fuel, supplies or labor resulting therefrom, or any other cause,
whether similar or dissimilar, beyond Landlord’s or Tenant’s reasonable control,
as the case may be. The delay in making any payment due to a party hereunder
shall not, in any instance, be deemed to be an Unavoidable Delay.


ARTICLE 3

RENT

        Section 3.1 (a)      Tenant shall pay to Landlord, in currency which at
the time of payment is legal tender for public and private debts in the United
States of America the fixed net rental (the “Fixed Net Rent”) in the following
amounts, for the following periods:

  a.      From the date hereof through the third (3rd) Lease Year the monthly
rental shall be Eighteen Thousand Dollars ($18,000).


  b.      For the fourth (4th) through the tenth (10th) Lease Year the monthly
rental shall be Twenty-One Thousand Dollars ($21,000) .


        Section 3.2      Tenant shall also pay all Impositions, all additional
rent and all other sums due and payable hereunder. Tenant shall reimburse
Landlord upon demand for all costs and expenses, including counsel fees, paid or
incurred by Landlord in curing any Default or arising out of any indemnity given
herein by Tenant to Landlord, together with interest at the Penalty Rate from
the date paid by Landlord. The Fixed Net Rent, Impositions and all other sums,
costs, expenses, charges, payments and deposits which Tenant, pursuant to any
provision of this Lease, assumes or agrees to pay and/or deposit, are
collectively referred to as “Rental”. All Rental (except for the Impositions,
which shall be paid in accordance with the terms of Article 4 hereof) shall be
paid to Landlord at its address set forth on page 1 above, or such other place,
or to Landlord’s agent and at such other place, as Landlord shall designate,
from time to time, by notice. Landlord shall have (in addition to all other
rights and remedies) all the rights and remedies provided for under the terms of
this Lease and applicable law in respect to the payment of Rental as Landlord
possesses in respect to the payment of the Fixed Net Rent.

        Section 3.3      (a) Notwithstanding any other provision of this Lease,
this Lease is a triple net lease and the Rental shall be paid without notice or
demand, and without counterclaim, setoff, defense, suspension or deferment, of
any kind, and without deduction, abatement or diminution of any kind. This Lease
shall not terminate (except as may be expressly set forth herein), and Tenant
shall not have any right to terminate or avoid this Lease or be entitled to the
abatement (in whole or in part) of any Rental or rents hereunder or any
reduction thereof, nor shall the obligations and liabilities of Tenant hereunder
be in any way affected for any reason, including without limitation: (i) any
defect in, damage to, destruction of, or (subject to the terms hereof)
condemnation of any part of the Premises; (ii) any restriction of or
interference with any use of the Premises or action by Government Authorities or
third parties;

3



--------------------------------------------------------------------------------

(iii) any matter affecting title to, or any eviction by Government Authorities
or third parties from the Premises; (iv) any proceeding relating to Landlord or
action taken with respect to this Lease by any trustee or receiver of any
successor to Landlord or by any court in any proceedings; (v) any failure by
Landlord to perform or comply with this Lease or any other agreement or business
dealings with Tenant; (vi) impossibility or illegality of performance by Tenant;
or (vii) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing and whether or not Tenant shall have notice or knowledge of any of the
foregoing. The obligations of Tenant hereunder shall be separate and independent
covenants and agreements. Each payment made by Tenant to Landlord pursuant to
this Lease shall be final and Tenant shall not seek to recover all or any part
of such payment from Landlord for any reason whatsoever.

        (b)     Tenant shall remain obligated under this Lease in accordance
with its terms and shall not take any action to terminate, rescind or avoid this
Lease, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord
or any action with respect to this Lease which may be taken by any trustee,
receiver or liquidator or by any court. Tenant waives all rights to terminate or
surrender this Lease, or to any abatement, reduction or deferment of Rental.

ARTICLE 4

TAXES
(Impositions)

        Section 4.1      (a) Tenant covenants and agrees to pay, as hereinafter
provided, all of the following items (collectively “Impositions”): All taxes
(including, without limitation, all ad valorem, real estate, sales and use,
value added, single business, gross receipts, transaction, taxes on rent,
privilege, or similar taxes), all assessments (including, without limitation,
all assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
term of this Lease, and any other assessments of whatever name, nature, and
kind, and whether or not now within the contemplation of the parties, including
any special assessments for or imposed by any business improvement district or
by any special assessment district), water, sewer, or other rents and charges,
excises, levies, fees (including, without limitation, license, permit,
inspection, authorization, and similar fees), fines, penalties, and all other
governmental charges and any interest or costs with respect thereto, charges for
any easement or agreement maintained for the benefit of the Premises, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character, kind and nature whatsoever which at any time
prior to or during the term of this Lease may be assessed, levied, confirmed,
imposed upon, or grow or become due and payable out of or in respect of, or
charged with respect to or become a lien on, the Landlord, the Premises, or the
sidewalks or streets in front of or adjoining the Premises, or any vault,
passageway or space in, over or under such sidewalk or street, or any other
appurtenances of the Premises, or any personal property, equipment or other
facility used in the operation thereof, or the rent or income received
therefrom, or any use, possession or occupancy thereof, or this transaction or
the Rental payable hereunder, or any document to which Tenant is a party
creating or transferring an interest or estate in the Premises, together with
any and all interest, penalties, and costs resulting from delayed payment of any
of the foregoing attributable to an act or omission of Tenant.

4



--------------------------------------------------------------------------------

Tenant shall, during the term of this Lease, pay and discharge, as additional
rent, all Impositions not later than thirty (30) days prior to the due date
thereof, or thirty (30) days prior to the day any fine, penalty, interest or
cost may be added thereto as imposed by law for the non-payment thereof, if such
day is used to determine the due date of the respective item; provided, however,
that if, by law, any Imposition may at the option of the taxpayer be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Tenant may exercise the option to pay the same in such
installments, provided such installment payments are not prohibited by the terms
of any Mortgage and provided further that the amount of all installments of any
such Impositions (other than installments of special improvement assessments),
which are a lien or charge on the Premises during the term of this Lease and
which are to become due and payable after the Expiration Date, shall (subject to
the terms of any Mortgage which requires an amount equal to such Impositions to
be deposited with the holder of such Mortgage) be deposited with Landlord for
such payment on the date which shall be one (1) year immediately prior to the
Expiration Date.

        (b)     The parties agree that nothing herein contained shall require
Tenant to pay municipal, state or federal income, inheritance, estate,
succession, transfer or gift taxes of Landlord, or any corporate franchise taxes
imposed upon Landlord or any successor of Landlord.

        Section 4.2      Any Imposition, relating to a fiscal period of the
taxing authority, a part of which period is included within the term of this
Lease and a part of which is included in a period of time after the expiration
or termination of the term of this Lease, shall (whether or not such Imposition
shall be assessed, levied, confirmed, imposed upon or in respect of or become a
lien upon the Premises, or shall become payable during the term of this Lease)
be apportioned between Landlord and Tenant as of the expiration or termination
of the term of this Lease, so that Tenant shall pay that portion of such
Imposition which that part of such fiscal period included in the period of time
prior to the expiration or termination of the term of this Lease bears to such
fiscal period, and Landlord shall pay the remainder thereof.

        Section 4.3      Tenant shall have the right at its own expense to
contest the amount or validity, in whole or in part, of any Imposition by
appropriate proceedings diligently conducted in good faith but only after
payment of such Imposition unless such payment would operate as a bar to such
contest or interfere materially with the prosecution thereof, in which event,
notwithstanding the provisions of Section 4.1 hereof, payment of such Imposition
shall be postponed if and only so long as:

    (a)        neither the Premises nor any part thereof would by reason of such
postponement or deferment be, in the reasonable judgment of the Landlord, in
danger of being forfeited or lost, and


    (b)        Landlord would not be, by reason of such postponement or
deferment, subject to any actual or threatened criminal sanctions or penalties
or personal liability, as Landlord shall determine in its reasonable judgment,
and


5

--------------------------------------------------------------------------------

    (c)        No Mortgage would by reason of such postponement or deferment be,
in the reasonable judgment of Landlord, in danger of being put in default or
foreclosure.


        Upon the termination of such proceedings, it shall be the obligation of
Tenant to pay the amount of such Imposition or part thereof as finally
determined in such proceedings, the payment of which may have been deferred
during the prosecution of such proceedings, together with any costs, fees
(including reasonable counsel fees), interest, penalties or other liabilities in
connection therewith, and upon such payment in full.

         Section 4.4      Tenant shall have the right to seek a reduction in the
valuation of the Premises assessed for tax purposes and to prosecute any action
or proceeding in connection therewith. Provided Tenant is not then in Default,
Tenant shall be authorized to collect any tax refund obtained by reason thereof
and, to the extent such refund is for Impositions paid by Tenant, to retain the
same.

         Section 4.5      Landlord agrees that whenever Landlord’s cooperation
is required in any of the proceedings brought by Tenant as aforesaid, Landlord
will reasonably cooperate therein at the request and expense of Tenant, provided
same shall not subject Landlord to any cost, expense or liability of any nature
whatsoever, and Tenant hereby indemnifies and agrees to defend and save Landlord
free and harmless from and any against such costs, expenses or liability.

Section 4.6 In respect of any payments of Impositions made by Tenant directly to
the taxing authority, Tenant shall upon Landlord’s request furnish to Landlord
copies of receipted bills or other reasonably satisfactory evidence of payment
thereof.

ARTICLE 6

NO PERSONAL LIABILITY OF LANDLORD

         Section 6.1      Notwithstanding anything to the contrary in this
Lease, in any action or proceeding brought to enforce any of the obligations of
Landlord the judgment or decree shall be enforceable against Landlord only to
the extent of the interest of Landlord in the Premises, and any such judgment
shall not be subject to the execution on, nor be a lien on, any assets of
Landlord other than its interest in the Premises, it being specifically
understood and agreed that Landlord shall have no other liability, personal or
otherwise, hereunder.

ARTICLE 7

INSURANCE

         Section 7.1      At all times during the term of this Lease Tenant at
its own cost and expense shall:

6



--------------------------------------------------------------------------------

    (a)        Maintain insurance on all of the Premises, including personal
property, under a special form property insurance policy (previously known as
“all risk”), with replacement cost valuation and an agreed value endorsement
(hereinafter referred to as “Special Form”) in an amount equal to not less than
one hundred percent (100%) of the full replacement cost thereof. If not included
within the Special Form coverage above, Tenant shall also carry or cause to be
carried coverage against damage due to water and sprinkler leakage and collapse
and flood (to the extent such coverage can be obtained at commercially
reasonable rates in the State of New Jersey), which shall be written with limits
of coverage of not less than the then replacement value per occurrence. Such
policy shall be endorsed with (i) replacement coverage, (ii) an agreed amount
clause (waiving applicable co-insurance clause) in accordance with such
determination or appraisal, and (iii) coverage for demolition costs and
increased costs of construction due to changes in Requirements. During any
period where capital improvements are being undertaken, Tenant shall also
maintain Builders Risk insurance with respect to the work in question written on
a completed value (non-reporting) basis with limits provided for herein and
naming Landlord and Tenant, as their respective interests may appear. Such
builder’s risk insurance shall also (x) shall contain a waiver or subrogation
against subcontractors; and (y) if any off site storage location is used, such
insurance shall cover, for full insurable value, all materials and equipment on
or about any such off site storage location.


    (b)        Provide and keep in force commercial general liability insurance,
written on an occurrence basis with respect to the Premises and all operations
related thereto, whether conducted on or off the Premises, and coverage shall
include specifically the Premises and all elevators, parking areas, streets,
alleys and sidewalks adjoining or appurtenant to the Premises. In any event, the
insurance against liability for injury and death shall be no less than Five
Million ($5,000,000) Dollars per occurrence, with a deductible of not more than
$5,000;


         Section 7.2      All insurance provided by Tenant, as required by this
Article, shall be carried in favor of Landlord and the Tenant as their
respective interests may appear, and shall name Landlord as an additional
insured.

         Section 7.3      All insurance required by any provision of this Lease
shall be issued by such responsible insurance companies licensed or authorized
to do business in the State of New Jersey and having a rating of “A-" or better
and a financial class of “10” or better (or the then equivalent of such ratings)
as rated by A.M. Best’s Insurance Guide (or any successor publication of
comparable standing). All policies referred to in this Lease shall be in such
form reasonably acceptable to Landlord and shall be obtained by Tenant for
periods of not less than one (1) year.

        Tenant and Landlord shall cooperate in connection with the collection of
any insurance moneys that may be due in the event of loss and Tenant shall
execute and deliver to Landlord such proofs of loss and other instruments which
may be required for the purpose of obtaining the recovery of any such insurance
moneys.

7



--------------------------------------------------------------------------------

        All premiums on policies referred to in this Lease shall be paid by
Tenant. The originals of such policies or certificates evidencing such policies,
together with evidence of the payment of premiums thereon, shall be delivered to
the Landlord immediately upon receipt from the insurance company or companies
(and such originals may be delivered by Landlord to the holder of a Mortgage).
New or renewal policies or certificates replacing any policies expiring during
the term hereof shall be delivered to Landlord at least thirty (30) days before
the date of expiration, together with proof satisfactory to Landlord that the
full premiums have been paid by Tenant. Premiums on policies shall not be
financed in any manner whereby the lender, on default or otherwise, shall have
the right or privilege of surrendering or cancelling the policies.

        Tenant shall not violate or permit to be violated any of the conditions
or provisions of any such policy, and Tenant shall so perform and satisfy the
requirements of the companies writing such policies such that at all times
companies of good standing reasonably satisfactory to Landlord shall be willing
to write and/or continue such insurance.

ARTICLE 8

RESTORATION OF THE PREMISES AND USE OF CASUALTY INSURANCE PROCEEDS

         Section 8.1      If any portion of the Premises shall be destroyed or
damaged in whole or in part by fire or other casualty (including any casualty
for which insurance was not obtained or obtainable) of any kind or nature,
ordinary or extraordinary, foreseen or unforeseen, Tenant shall give to Landlord
immediate notice thereof, and Tenant, at its own cost and expense, whether or
not such damage or destruction shall have been insured, and whether or not
insurance proceeds, if any, shall be sufficient for the purpose, shall promptly
repair, alter, restore, replace and rebuild the same, at least to the extent of
its value prior to such occurrence and to as nearly as possible to its character
immediately prior to such occurrence; and Landlord shall in no event be called
upon to repair, alter, replace, restore or rebuild same, or to pay any of the
costs or expenses thereof. If Tenant shall fail or neglect to restore, repair,
replace and rebuild the the Premises, or the portion thereof so damaged or
destroyed, with reasonable diligence, or having so commenced such restoration,
repair, replacement and rebuilding shall fail to complete the same with
reasonable diligence in accordance with the terms of this Lease, or if prior to
the completion of any such restoration, repair, replacement and rebuilding by
Tenant, this Lease shall expire or be terminated for any reason, Landlord may,
at Landlord’s sole option, complete the same at Tenant’s expense.

         Section 8.2      All moneys which are received from insurance payments
shall be used by the Tenant to restore the improvement to a value which shall be
not less than its value prior to such fire or other casualty. In the event the
insurance proceeds shall be insufficient for the purpose of paying for all
repairs and restoration, Tenant shall nevertheless be required to make such
repairs and restoration at its own cost and expense.

         Section 8.3      This Lease shall not terminate or be forfeited or be
affected in any manner by reason of damage to or total, substantial or partial
destruction of the Premises or any part or parts thereof or by reason of the
untenantability of the same or any part thereof, for or due to any reason or
cause whatsoever, and Tenant, notwithstanding any law or statute present or

8



--------------------------------------------------------------------------------

future, waives any and all rights to quit or surrender the Premises of any part
thereof. Tenant expressly agrees that its obligations hereunder, including the
payment of any and all Rental, shall continue as though said Premises had not
been damaged or destroyed and without abatement, suspension, diminution or
reduction of any kind.

ARTICLE 9

ASSIGNMENT, SUBLETTING, ETC.

        (i)        Neither this Lease nor the interest of Tenant in this Lease,
nor the interest of Tenant shall be sold, assigned, or otherwise transferred,
nor shall Tenant sublet the Premises or any part thereof, nor shall any
transaction or series of transactions be entered into (including, without
limitation, any assignment, transfer, issuance or redemption of any ownership
interest, or any merger, consolidation or dissolution), which, directly or
indirectly, result in a change of control of Tenant without the Landlord’s prior
written consent, which consent shall not be unreasonably withheld.

ARTICLE 10

REPAIRS

         Section 10.1      Throughout the term of this Lease, Tenant, at its
sole cost and expense, shall take good care of the Premises, including, without
limiting the generality of the foregoing, all equipment, fixtures and articles
of personal property therein or thereon and all sidewalks, grounds, parking
areas, vaults, chutes, sidewalk hoists, railings, gutters, alleys, landscaping
and curbs on the Premises and will put, keep and maintain the same in good and
safe order and condition, and make all repairs therein and thereon, interior and
exterior, structural and nonstructural, ordinary and extraordinary, and
unforeseen and foreseen, necessary to keep the same in good and safe order and
condition, howsoever the necessity or desirability therefor may occur, and
whether or not necessitated by obsolescence or defects, latent or otherwise, but
reasonable wear and tear excepted. Tenant shall not commit or suffer, and shall
use all reasonable precaution to prevent, waste, damage, or injury to the
Premises. Tenant shall at its own cost and expense, keep clean and free from
dirt, snow, ice, rubbish, obstructions and encumbrances, the sidewalks, parking
areas, grounds, vaults, chutes, sidewalk hoists, railings, gutters, alleys and
curbs on the Premises.

        Landlord shall not be required to furnish any services, utilities or
facilities whatsoever to the Premises. It is expressly understood that the
Tenant’s will make pay for utility services throughout the Premises. Landlord
shall have no duty or obligation to make any alteration, change, improvement,
replacement or repair to, or to demolish, any portion of the Premises .

9



--------------------------------------------------------------------------------

ARTICLE 11

CHANGES, ALTERATIONS AND ADDITIONS

         Section 11.1      The Tenant shall not commence any alteration upon the
Premises unless and until the Tenant has procured and paid for, so far as the
same may be required from time to time, all permits, certificates and
authorizations required by any Governmental Authority (including any landmark
authority) or any officer, department, office, bureau, agency or instrumentality
thereof now existing or hereafter created and having jurisdiction over the
Premises. Landlord shall not unreasonably refuse to join in the application for
such permit or authorization and shall reasonably cooperate with Tenant, without
charge except to the extent Landlord’s participation required is more than de
minimis, in which case Tenant agrees to pay to Landlord, upon demand and as
additional rent hereunder, a reasonable fee and Landlord’s costs paid or
incurred in connection therewith. Landlord shall not be subject to any liability
for the payment of any costs or expenses in connection with any such
applications and Tenant hereby indemnifies and agrees to defend and hold
Landlord harmless from and against any and all such costs and expenses. Copies
of all required permits and authorizations shall be delivered to Landlord prior
to the commencement of work on any Capital Improvement.

         Section 11.2      Any Capital Improvement shall be made promptly and in
a good and workmanlike manner and in compliance with all applicable permits,
certificates and authorizations and building and zoning laws and with all other
requirements of Governmental Authorities.

         Section 11.3      The Premises shall at all times be free of liens for
labor and materials supplied or claimed to have been supplied to the Premises.

         Section 11.4      No Capital Improvement shall be undertaken until
Tenant shall have delivered to Landlord insurance policies or certificates
therefor issued by responsible insurers, bearing notations evidencing the
payment of premiums or accompanied by other evidence satisfactory to Landlord of
such payments, for Worker’s Compensation Insurance covering all persons employed
in connection with the work and with respect to whom death or bodily injury
claims could be asserted against Landlord, Tenant or the Premises, and, unless
the liability insurance then in effect with respect to the Premises shall cover
the risk, owner’s protective liability insurance expressly covering the
additional hazards resulting from the Capital Improvement and work thereon with
limits not less than those, and otherwise subject to the same conditions and
requirements, set forth in herein with respect to the liability insurance
required thereunder. If under the provisions of any fire, liability or other
insurance policy or policies then covering said Premises or any part thereof any
consent to such Capital Improvement by said insurance company or companies
issuing such policy or policies shall be required to continue and keep such
policy or policies in full force and effect, Tenant shall obtain such consents
and pay any additional premiums or charges therefor that may be imposed by said
insurance company or companies.

         Section 11.5      All alterations, improvements or additions made upon
the Premises by Tenant or any person or entity acting by, under or through
Tenant, except furniture, business equipment or movable partitions or trade
fixtures installed by Tenant or any subtenant of Tenant, shall become the
property of Landlord and shall remain and be surrendered with the Premises as a
part thereof at the expiration or earlier termination of this Lease without
compensation to Tenant.

10



--------------------------------------------------------------------------------

ARTICLE 12

DISCHARGE OF LIENS

         Section 12.1       Tenant shall not create or permit to be created any
lien, encumbrance or charge upon the Premises or any part or parts thereof or
the income therefrom and shall not enter into any security agreements or permit
the filing of any financing statement affecting any part of the Premises, and
Tenant shall not suffer any other matter or thing whereby the estate, rights and
interest of Landlord in the Premises or any part thereof might be impaired.

         Section 12.2      If any mechanic’s, laborer’s or materialman’s lien
shall at any time be filed against the Premises or any part thereof, Tenant
shall, within thirty (30) days after notice of the filing thereof, cause the
same to be discharged of record. If Tenant shall fail to cause such lien to be
discharged within the period aforesaid, then, in addition to any other right or
remedy, Landlord may, but shall not be obligated to, discharge the same either
by paying the amount claimed to be due or by procuring the discharge of such
lien by deposit or by bonding proceedings, and in any such event Landlord shall
be entitled, if Landlord so elects, to compel the prosecution of an action for
the foreclosure of such lien by the lienor and to pay the amount of judgment in
favor of the lienor with interest, costs and allowances. Any amount so paid by
Landlord with all costs and expenses incurred by Landlord in connection
therewith, together with interest thereon at the Penalty Rate from the
respective dates of Landlord’s making of the payment or incurring of the costs
and expense, shall constitute additional rent payable by Tenant under this Lease
and shall be paid by Tenant to Landlord on demand.

ARTICLE 13

EXISTING CONDITION OF PREMISES

        Tenant agrees to take possession of the Premises “as is” as of the date
hereof.

ARTICLE 14

INDEMNIFICATION OF LANDLORD
LANDLORD NOT LIABLE FOR INJURY OR DAMAGE



         Section 14.1      Landlord shall not in any event whatsoever be liable
for any injury or damage to any property or to any person happening on, in or
about the Premises and its appurtenances, nor for any injury or damage to the
Premises or to any property belonging to Tenant or any other person which may be
caused by any fire, breakage, leakage or defect or by water, rain or snow that
may leak into, issue or flow from any part of the Premises or by the use, misuse
or abuse of any of the elevators, hatches, openings, installations, stairways or
hallways, or which may arise from any other cause whatsoever.

11



--------------------------------------------------------------------------------

         Section 14.2      Landlord shall not be liable for any failure of water
supply, gas or electric current or any other utility or service, nor for any
injury or damage to any property or person or to the Premises caused by or
resulting from any such failure.

ARTICLE 15

LANDLORD’S RIGHT OF INSPECTION

        Tenant shall permit Landlord and its agents or representatives to enter
the Premises on business days during business hours upon reasonable notice to
Tenant for the purpose of inspecting the same. Notwithstanding anything to the
contrary contained in the within Lease, Landlord shall have the right to enter
the Premises at any time in the event of an emergency to make any necessary
repairs at Tenant’s cost and expense.

ARTICLE 16

LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

        If Tenant shall at any time fail to pay any Imposition in accordance
with the provisions hereof, or to take out, pay for, maintain or deliver any of
the insurance policies (or certificates) provided for herein, or shall fail to
make any other payment or perform any other act on its part to be made or
performed after the giving of notice if required hereunder and the expiration of
the applicable grace period, if any, except in the case of emergency, then
Landlord, without waiving or releasing Tenant from any obligation of Tenant
contained in this Lease, may (but shall be under no obligation to):

          (i)        pay any Imposition payable by Tenant pursuant to the
provisions hereof, or


          (ii)        take out, pay for and maintain any of the insurance
policies provided for herein, or


          (iii)        make any other payment or perform any other act on
Tenant’s part to be made or performed as in this Lease provided, and may enter
upon the Premises for the purpose and take all such action thereon as may be
necessary therefor.


        All sums so paid by Landlord and all costs and expenses incurred by
Landlord in connection with the performance of any such act, together with
interest thereon at the Penalty Rate from the respective dates of Landlord’s
making of each such payment or incurring of each such cost and expense shall be
paid by Tenant to Landlord on demand. Any payment or performance by Landlord
pursuant to the foregoing provisions of this Article shall not be nor be deemed
to be a waiver or release of the breach or default of Tenant with respect
thereto or of the right of Landlord to terminate this Lease, institute summary
proceedings and/or take such other action as may be permissible hereunder in the
event of breach or default by Tenant.

12



--------------------------------------------------------------------------------

ARTICLE 17

FEE MORTGAGES

        This Lease shall be subject and subordinate to each mortgage for
security purposes which is a lien, which may now or hereafter affect the
Premises and to all, renewals, modifications consolidations and replacements and
extensions thereof provided however, that the mortgagee or grantee of such
conveyance for security purposes, shall agree that it and its successors and
assignes will, if at such time the Tenant is not in defaut under this Lease and
attorns to such person, recognize this Lease if the interest of the Landlord in
the Premises shall be ended by reason of forclosure proceedings or otherwise.
This clause and section shall be self-operative and no further instrument of
subordination shall be required by any mortgagee, beneficiary of such deed of
trust or grantee of such conveyance for security purposes. The Tenant agrees
that the recording of such mortgage or mortgages shall have preference and
precedence and be superior and prior to the interest created by this Lease
irrespective of the date of recording and the Tenant agrees to execute any such
instrument without cost, which may be deemed necessary or desirable to further
effect the subordination of this Lease to any such mortgage or mortgages, and a
refusal to execute such instruments shall entitle the Landlord, their heirs,
successors, assigns and legal representatives to the option of canceling this
Lease without incurring any expense or damage, and the term hereby granted is
expressly limited accordingly.

        The Tenant shall in conformation with the subordination provided for in
the preceding section, execute and deliver promptly any certificate or
instrument in conforminty with the provisions hereof which the Landlord may at
any time request in connection herewith. The Tenant hereby irrecovably
constitutes and appoints the Landlord as its attorney-in-fact to execute any
such certificates for and on behalf of the Tenant.

ARTICLE 18

PERMITTED USE; NO UNLAWFUL OCCUPANCY

        The Tenant shall use the Premises for any and all lawful purposes.

ARTICLE 19

LATE CHARGES

        In the event payment of any sums required to be paid by Tenant to
Landlord under this Lease shall become overdue for ten (10) days beyond the date
on which they are due and payable as in this Lease provided without the benefit
of any grace or notice provision, then sums so overdue shall be payable on
demand with interest at the Penalty Rate (commencing on such due date and until
so paid), as liquidated damages for Tenant’s failure to make prompt payment.
Furthermore, if any installment of Fixed Net Rent or additional rent due
hereunder is not paid on or before the tenth (10th) day of the month during
which such installment is due, Tenant shall pay Landlord, as additional rent, on
or before the first day of the following month,

13



--------------------------------------------------------------------------------

six cents for each dollar so overdue in order to defray Landlord’s
administrative and other costs in connection with such late payment. In the
event of nonpayment of any late charges Landlord shall have, in addition to all
other rights and remedies, all of the rights and remedies provided for herein
and by law in the case of nonpayment of the Fixed Net Rent. No failure by
Landlord to insist upon the strict performance by Tenant of Tenant’s obligations
to pay late charges shall constitute a waiver by Landlord of its rights to
enforce the provisions of this Section in any instance thereafter occurring. The
provisions of this Article shall not be construed in any way to extend the grace
periods or notice periods provided for in this Lease.

ARTICLE 20

DEFAULTS, CONDITIONAL LIMITATIONS, REMEDIES, ETC.

         Section 20.1      Each of the following events shall be an “Event of
Default” hereunder:

          (a)        Failure of Tenant to pay or deposit any installment of
Rental or any part thereof or any other payment of money, costs or expenses
herein agreed to be paid by Tenant, when due, and the continuance of such
failure for a period of fifteen (15) days after such amount is due and payable
hereunder;


          (b)         Failure of Tenant to observe or perform one or more of the
other terms, conditions, covenants or agreements of this Lease and the
continuance of such failure for a period of fifteen (15) days after written
notice by Landlord specifying such failure (unless such failure requires work to
be performed, acts to be done, or conditions to be removed which cannot by their
nature reasonably be performed, done or removed, as the case may be, within such
fifteen (15) day period, in which case no default shall be deemed to exist so
long as Tenant shall have commenced curing the same within such fifteen (15) day
period and shall diligently and continuously prosecute the same to completion);


          (c)         (i) the filing of an application by Tenant for a consent
to the appointment of a receiver, trustee or liquidator of itself or of all of
its assets; or (ii) the filing by Tenant of a voluntary petition in bankruptcy
or the filing of a pleading in any court of record admitting in writing its
inability to pay its debts as they become due; or (iii) the making by Tenant of
a general assignment for the benefit of creditors; or (iv) the filing by Tenant
of an answer admitting the material allegations of or consenting to or
defaulting in answering a petition filed against it in any bankruptcy
proceeding;


          (d)         the entry of an order, judgment or decree by any court of
competent jurisdiction adjudging Tenant a bankrupt or appointing a receiver,
trustee or liquidator for Tenant or its assets, which entry, judgment or decree
has not been overturned within sixty (60) days;


14



--------------------------------------------------------------------------------

          (e)         if a levy under execution or attachment shall be made
against Tenant or its or their property and such execution or attachment shall
not be vacated or removed by court order, bonding or otherwise within a period
of thirty (30) days;


          (f)         if Tenant shall be liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution, or shall, in any manner,
permit the divestiture of substantially all its assets;


          (g)         if Tenant shall vacate or abandon the Premises; or


          (h)         if this Lease or the estate of Tenant hereunder shall be
transferred to or assigned to or subleased to or shall pass to or devolve upon,
any person or party, except in a manner herein permitted.


         Section 20.2      If an Event of Default shall occur, Landlord, at any
time thereafter, may at its option give written notice to Tenant stating that
this Lease and the term hereby demised shall expire and terminate on the date
specified in such notice, and upon the date specified in such notice, this Lease
and the term hereby demised and all rights of the Tenant under this Lease shall
expire and terminate as if that date were the date herein definitely fixed for
the termination of the term of this Lease, and Tenant shall quit and surrender
the Premises, but Tenant shall remain liable as hereinafter provided.

         Section 20.3      If any Event of Default shall occur, Landlord may
without notice re-enter and repossess the Premises using such force for that
purpose as may be necessary without being liable to indictment, prosecution or
damages therefor, and Tenant shall nevertheless remain liable as hereinafter
provided for the remainder of the term hereof. If Landlord shall so re-enter,
Landlord may, at its option, repair and alter the Premises in such manner as to
Landlord may seem necessary or advisable, and/or let or relet the Premises or
any parts thereof for the whole or any part of the remainder of the term hereof
or for a longer period, in Landlord’s name or as agent of Tenant, and out of any
rent collected or received as a result of such reletting Landlord shall: first,
pay to itself the cost and expense of retaking, repossessing, repairing and/or
altering the Premises, and the cost and expense of removing all persons and
property therefrom; second, pay to itself the cost and expense sustained in
securing any new tenants, and if Landlord shall maintain and operate the
Premises the cost and expense of operating and maintaining the Premises; and,
third, pay to itself any balance remaining on account of the liability of Tenant
to Landlord.

         Section 20.4      The Rental payable hereunder and each and every
installment thereof, and all costs, reasonable attorneys’ fees and other
expenses which may be incurred by Landlord in enforcing the provisions of this
Lease or on account of any delinquency of Tenant in carrying out the provisions
of this Lease, shall be and they hereby are declared to constitute a valid lien
upon the interest of Tenant in this Lease and in the Premises.

         Section 20.5      Suit or suits for the recovery of such deficiency or
damages, or for a sum equal to any installment or installments of Rental,
Impositions and other charges hereunder, may be brought by Landlord from time to
time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease or the term hereof would
have expired by limitation had there been no such default by Tenant or
termination.

15



--------------------------------------------------------------------------------

         Section 20.6      Nothing in this Article contained shall limit or
prejudice the right of Landlord to prove and obtain as liquidated damages in any
bankruptcy, insolvency, receivership, reorganization or dissolution proceeding
an amount equal to the maximum allowed by a statute or rule of law governing
such proceeding and in effect at the time when such damages are to be proved,
whether or not such amount be greater, equal to or less than the amount of the
damages referred to in any of the preceding subdivisions.

         Section 20.7      No receipt of moneys by Landlord from Tenant after
termination of this Lease, or after the giving of any notice of termination of
this Lease, shall reinstate, continue or extend the term of this Lease or affect
any notice theretofore given to Tenant, or operate as a waiver of the right of
Landlord to enforce the payment of Rental and any other sum or sums of money and
other charges herein reserved and agreed to be paid by Tenant then due or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Premises by proper remedy, except as herein otherwise
expressly provided, it being agreed that after the service of notice to
terminate this Lease or the commencement of suit or summary proceedings, or
after final order or judgment for the possession of said premises, Landlord may
demand, receive and collect any moneys due or thereafter falling due without in
any manner affecting such notice, proceeding, order, suit or judgment, all such
moneys collected being deemed payments on account of the use and occupation of
said Premises or, at the election of Landlord, on account of Tenant’s liability
hereunder.

         Section 20.8      No failure by Landlord to insist upon the strict
performance of any covenant, agreement, term or condition of this Lease or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent by Landlord during the continuance of any such breach,
shall constitute a waiver of any such breach or of such covenant, agreement,
term or condition. No covenant, agreement, term or condition of this Lease to be
performed or complied with by Tenant, and no breach thereof, shall be waived,
altered or modified except by a written instrument executed by Landlord. No
waiver of any breach shall affect or alter this Lease, but each and every
covenant, agreement, term and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof.

         Section 20.9      Each right and remedy of Landlord provided for in
this Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Landlord of any one or more of the rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise, shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.

16



--------------------------------------------------------------------------------

         Section 20.10      Tenant shall pay to the Landlord all costs and
expenses, including attorneys’ fees, paid or incurred by Landlord in any action
or proceeding to which Landlord may be made a party by reason of any act or
omission of Tenant. Tenant shall also pay to Landlord all costs and expenses,
including attorneys’ fees, paid or incurred by Landlord in enforcing any of the
covenants and provisions of this Lease and paid or incurred in any action
brought by Landlord against Tenant on account of the provisions hereof, and all
such costs, expenses, and attorneys’ fees may be included in and form a part of
any judgment entered in any proceeding brought by Landlord against Tenant on or
under this Lease. All of the sums paid or obligations incurred by Landlord as
aforesaid with interest (at the Penalty Rate) and costs shall be paid by Tenant
to Landlord within fifteen(15) days of the rendition by Landlord to Tenant of
any bill or statement therefor.

         Section 20.11      In the event of a termination of this Lease by
reason of default or breach by Tenant hereunder (a) all unexpired insurance
premiums, all deposits theretofore made by Tenant with utility companies, all
rights of Tenant under all insurance policies and all fuel in the Premises shall
be deemed to be assigned to and transferred to Landlord, and (b) Tenant shall
deliver to Landlord all leases of subtenants and all security deposits and
advance rentals then held by Tenant with respect to any and all subleases, and
(c) Tenant shall execute all documents required.

         Section 20.12      At any time after this Lease shall be terminated as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, as and for liquidated and agreed final damages for
Tenant’s default, an amount equal to (i) any costs and expenses incurred by
Landlord in connection with a reletting of the Premises or any part thereof; and
(ii) the difference between the Fixed Net Rent and all other charges payable by
Tenant hereunder for the unexpired portion of the term demised and the then fair
and reasonable rental value of the Premises for the same period.

        In the computation of such damages, the difference between any
installment of Rental becoming due hereunder after the date of such termination
and the fair and reasonable rental value of the Premises for the period for
which such installment was payable shall be discounted from the Expiration Date
to the date of termination at the rate of four (4%) percent per annum. If the
Premises or any part thereof be relet by the Landlord for the unexpired term of
this Lease, or any part thereof, before presentation of proof of such liquidated
damages to any court, commission or tribunal, the amount of rent reserved upon
such reletting shall, prima facie, be the fair and reasonable rental value for
the part or the whole of the Premises so relet during the term of the reletting.

ARTICLE 21

NOTICES

        Whenever it is provided herein that notice, demand, request or other
communication shall or may be given to or served upon either of the parties by
the other, and whenever either of the parties shall desire to give or serve upon
the other any notice, demand, request or other communication with respect hereto
or the Land, each such notice, demand, request or other communication shall be
in writing and, any law or statute to the contrary notwithstanding, shall be
effective for any purpose if given or served as follows:

17



--------------------------------------------------------------------------------

          (a)         If by Landlord, by mailing the same to Tenant by
registered or certified mail postage prepaid, return receipt requested or by
nationally recognized overnight delivery, addressed to Tenant at the address on
page one of this Lease, or at such other address as Tenant may from time to time
designate by notice given to Landlord by registered or certified mail with a
copy to to Schepisi & McLaughlin, 473 Sylvan Avenue, Englewood Cliffs, New
Jersey 07632.


          (b)         If by Tenant, by mailing the same to Landlord by
registered or certified mail, postage prepaid, return receipt requested or by
nationally recognized overnight delivery, addressed to Landlord at the address
on page one of this Lease, with a copy to Soons & Soons, 155 North Dean Street,
Englewood, New Jersey 07631 Attn: Matthew Cohen, Esq.or at such other address as
Landlord may from time to time designate by notice given to Tenant by registered
or certified mail.


        Every notice, demand, request or other communication hereunder shall be
deemed to have been given or served (i) upon the date same shall have been
received or receipt thereof has been refused or rejected; or (ii) twenty-four
(24) hours after the time that same shall have been sent by Express Mail or
nationally recognized overnight delivery service to the addresses as aforesaid.

ARTICLE 22

CONDEMNATION

         Section 22.1      If the whole of the Premises shall be acquired or
condemned by eminent domain for any public use or purpose, then and in that
event the term of this Lease shall cease and terminate from the date of title
vesting in such proceeding and the Lessee shall have no claim against the
Landlord or against any award made as a result of such acquisition or
condemnation for the value of any unexpired term of said Lease.

         Section 22.2      In the event of a partial taking the term of this
Lease shall not cease and terminated unless such partial taking materially
affects the operation of the Premises for the purposes of the Tenant’s use. In
the event of a partial taking lessee shall be entitled to a reduction in rent as
determined by the parties. In no event shall the reduction be greater than
taking the total number of square feet and dividing said total into the annual
rental in determining a per square foot value. In no way shall Tenant, in the
event of a partial or complete taking participate in any award made as a result
of such acquisition or condemnation nor have any claim against Landlord for the
sum of any unexpired term of said Lease. However, Lessee shall be entitled to
prosecute its claim for relocation expenses from the condemning authority,
provided same does not affect the Landlord’s award in any manner.

18



--------------------------------------------------------------------------------

ARTICLE 23

SURRENDER AT END OF TERM

         Section 23.1      On the Expiration Date or upon any earlier
termination of this Lease, or upon an re-entry by Landlord upon the Premises
upon Tenant’s Default, Tenant shall well and truly surrender and deliver up to
Landlord the Premises in good order, condition and repair, reasonable wear and
tear excepted, free and clear of all lettings and occupancies, and free and
clear of all liens and encumbrances other than those, if any, existing at the
date hereof or created by Landlord or subsequent owners of the Premises, without
any payment or allowance whatever by Landlord.

ARTICLE 24

QUIET ENJOYMENT

        Landlord covenants that, if and so long as Tenant shall faithfully
perform the agreements, terms, covenants and conditions hereof, Tenant shall and
may (subject, however, to the exceptions, reservations, terms and conditions of
this Lease) peaceably and quietly have, hold and enjoy the Land for the term
hereby granted without molestation or disturbance by or from Landlord and free
of any encumbrance created or suffered by Landlord, except those to which this
Lease is subject and subordinate.

ARTICLE 25

INVALIDITY OF CERTAIN PROVISIONS

        If any term or provision of this Lease or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

ARTICLE 26

REPRESENTATIONS

        Landlord and Tenant represent that they have the authority to execute
this Lease and that the covenants and obligations shall be binding upon Landlord
and Tenant.

19



--------------------------------------------------------------------------------

ARTICLE 27

MISCELLANEOUS

         Section 27.1      The captions of this Lease are for convenience of
reference only and in no way define, limit or describe the scope or intent of
this Lease or in any way affect this Lease.

         Section 27.2      The use herein of the neuter pronoun in any reference
to Landlord or Tenant shall be deemed to include any individual Landlord or
Tenant, and the use herein of the words “successors and assigns” or “successors
or assigns” of Landlord or Tenant shall be deemed to include the heirs, legal
representatives and assigns of any individual Landlord or Tenant.

         Section 27.3      This Lease cannot be changed or terminated orally,
but only by an instrument in writing executed by the party against whom
enforcement of any waiver, change, modification or discharge is sought. This
Lease shall be governed by the laws of the State of New Jersey.

         Section 27.4      The agreements, terms, covenants and conditions
herein shall bind and inure to the benefit of Landlord and Tenant and their
respective heirs, personal representatives, successors and (except as otherwise
provided herein) assigns.

ARTICLE 28

BROKER

         Section 28.1      No Broker participated in the negotiation of the
within Lease Tenant and Landlord agree to indemnify and hold harmless the other
against and from any costs, expenses and liabilities (including reasonable
attorneys’ fees and expenses) resulting from any breach of the covenant and
warranty contained herein or its misrepresentation of the matters set forth
herein.

ARTICLE 29

NO MERGER

        There shall be no merger of Landlord’s estate in the Premises with
Tenant’s estate therein by reason of the fact that the same individual,
partnership, firm or corporation or other entity may acquire or own such estates
directly or indirectly. No such merger shall occur until all individuals,
partnerships, firms, corporations and other entities having any interest in such
estates, including any holder of a Mortgage, join in a written instrument
effecting such merger and duly record such instrument.

ARTICLE 30

SECURITY

        Contemporaneously with the execution hereof the Tenant shall deliver
Fifty Four Thousand Dollars ($54,000) to the Landlord (the “Cash Deposit”) as
security for the full and faithful performance and observance by Tenant of the
terms, conditions and provisions of

20



--------------------------------------------------------------------------------

this lease. Tenant shall upon each rental increase deliver to the Landlord
additional security so that the Landlord shall have three (3) months rent as the
Cash Deposit for the remainder of the term of the Lease. If Tenant is in default
in performing or observing any term, provision or condition of this Lease,
including, without limitation, the payment of fixed rent or additional charges,
Landlord may apply or retain the whole or any part of the Cash Deposit so
deposited to the extent required for the payment of any fixed rent, additional
rent, Imposition or other sum as to which Tenant is in default or for any sum
which’Landlord may expend or may be required to expend by reason of Tenant’s
default in performing or observing any term, covenant or condition of this
lease, including, without limitation, any damages or deficiency in the reletting
of the Demised Premises. The Landlord shall have no obligation to segregate or
hold in a separate account the Security Deposit. At the end of the term of the
Landlord shall return the Cash Deposit to the Tenant.

ARTICLE 31

TENANT’S OPTION TO PURCHASE/TENANT’S RIGHT OF FIRST OFFER

         Section 31.1      Provided this Lease is in full force and effect and
has not been cancelled pursuant to the provisions hereof, then Tenant may at
Tenant’s option purchase the Premises upon the following conditions precedent:

          (a)         Upon the execution hereof the Tenant shall pay the
Landlord a deposit in the amount of Two Hundred Thousand ($200,000.00) Dollars
in consideration of the option to purchase. In the event that the Landlord does
not close title to the Premises,or that the Tenant does not exercise the option
such deposit shall be refunded to the Tenant upon the termination of the Lease.
In the event that the Tenant shall exercise the option hereunder, the deposit
shall be credited toward the purchase price.


          (b)         Exercise of Option. The election of Tenant to exercise
this option (the “Option”) must be evidenced by a notice in writing in
accordance with Article 21 of this Lease, (b) a contract of sale (the
“Contract”) in the form in the form reasonably satisfactory to Landlord and
Tenant, fully executed by Tenant as purchaser, providing for a date of Closing
(as hereinafter defined) not earlier than 60 days, and not later than 120 days
after Tenant exercises the Option, and (c) a good unendorsed certified or bank
check drawn on a New Jersey or New York commercial bank in the sum of 10% of the
Purchase Price (as hereinafter defined), which amount shall represent the
downpayment pursuant to the Contract. If Tenant elects to exercise the Option,
such written notice, the executed Contract and check must each be delivered to
Landlord on a date not later than one hundred twenty (120) days prior to the
Expiration Date (with time being of the essence as to such date) or failing such
delivery as aforesaid the Option shall terminate and become null and void
without further documentation. If Tenant exercises the Option in accordance with
the foregoing terms, Landlord shall execute and return the Contract to Tenant
within fifteen (15) days of receipt.


        Section 31.2      Purchase Price. The purchase price under the option
(the "Purchase Price") shall be as follows:

21



--------------------------------------------------------------------------------

          (i)         if the Closing (as hereinafter defined) occurs during the
first Lease Year, the Purchase Price shall be Three Million Seventy Five
Thousand Dollars ($3,075,000.00);


          (ii)        if the Closing occurs during the second or third Lease
Years, the Purchase Price shall be Three Million Twenty Five Thousand Dollars
($3,025,000.00);


        Throughout the remainder of the term of the Lease, the Purchase Price
will be increased by 150% of the Consumer Price Index (“CPI”). The base date for
the CPI will be the 3rd anniversary of the date hereof.

         Section 31.3      Transfer of Title. The Premises shall be conveyed by
Landlord to Tenant free and clear of any Mortgages (except, at the option of
Landlord and Tenant, as may be assumed by Tenant) or other liens and subject
only to the matters set forth in the Contract.

         Section 31.4      Adjustments. Except for any adjustment of Fixed Net
Rent, there shall be no adjustments and pro rations of Impositions, insurance
premiums, and similar items which shall be the obligation of Tenant as of the
date of the Closing in accordance with the other provisions of this Lease.

         Section 31.5      Exchange Property. Each of Landlord and Tenant
acknowledges and agrees that the other may desire to effect an exchange of the
Owned Property for property of like-kind and qualifying use (the “Exchange
Property”) pursuant to Section 1031 of the Code, the Treasury Regulations
promulgated thereunder and Revenue Procedure 2000-37 (as the same may be
hereafter modified, the “Reverse Exchange Rules”). Notwithstanding anything in
this Agreement to the contrary, each of Landlord and Tenant agrees that if the
other (the “Exchanging Party”) decides to consummate a Code Section 1031
exchange, such party shall cooperate with the Exchanging Party in effecting such
exchange, provided that the Exchanging Party gives the other at least ten (10)
days advance notice. The Exchanging Party shall, to the extent permitted under
Applicable Laws, have the right to effect a simultaneous exchange, a deferred
tax-free exchange, or a reverse exchange, all under Section 1031 of the Code,
the Treasury Regulations promulgated thereunder and Reverse Exchange Rules
including, but not limited to, through the use of a “qualified intermediary”
within the meaning of Treasury Regulations Section 1.1031(k)-1(g)(4) (hereafter
a “Qualified Intermediary”), as shall be selected by the Exchanging Party, or
pursuant to a “qualified exchange accommodation agreement”(“QEAA”) within the
meaning of the Reverse Exchange Rules, to which the Exchanging Party is a party.
If the Exchanging Party desires to effect any such exchange, the other party
shall take such steps and execute such documents as may be reasonably necessary
to assist the Exchanging Party in this regard, except that in no event will the
other party be obligated to (i) acquire or take title to any Exchange Property,
or (ii) pay or apply any consideration in excess of the amounts, or at any time
sooner than, as required under this Agreement. In the event that the Exchanging
Party decides to consummate a deferred exchange, the other party agrees to (x)
permit the Exchanging Party to assign its interests in this Agreement to a
Qualified Intermediary as provided in Treasury Regulation Section
1.1031(k)-1(g)(4) on or before Closing, and (y) pay the Purchase Price to such
Qualified Intermediary. In the event the Exchanging Party decides to consummate
a reverse exchange, the other party agrees to (1) permit the Exchanging Party to
assign its interests in this Agreement to a Qualified Intermediary as provided
in Treasury

22



--------------------------------------------------------------------------------

Regulation Section 1.1031(k)-1(g)(4) on or before Closing, (2) assign its
interests in this Agreement pursuant to the QEAA, so long as it maintains all of
the rights it otherwise had to acquire the Owned Property, (3) permit any lease
of the Owned Property pursuant to the QEAA, and (4) pay the Purchase Price to
such Qualified Intermediary or pursuant to the QEAA, as the case may be. If the
Exchanging Party effectuates a Code Section 1031 exchange, (A) the other party
shall have the rights and remedies as provided by this Agreement, (B) the other
party shall not be obligated to pay any amounts greater than the Purchase Price
or incur any recourse debt with respect to the Exchange Property or incur any
other personal liability, (C) the other party shall not be required to make any
warranties or representations in addition to those contained herein or perform
any additional covenants in favor of the Exchanging Party or any other person,
and (D) costs, including reasonable attorneys’ fees, incurred by the other party
in relation to such exchange shall be reimbursed to such party by the Exchanging
Party on demand. In furtherance of the foregoing, the Exchanging Party shall be
permitted to take such steps and execute such documents as may be reasonably
necessary to effectuate an exchange qualifying under Code Section 1031. The
Exchanging Party shall indemnify and hold the other party harmless from and
against any and all claims, costs, or liabilities incurred by the other party to
third parties arising out of or connected with such the other party’s
cooperation with the exchange transaction contemplated by this Paragraph 31.5.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first above written.

LANDLORD:     WITNESS: 195 SPRING VALLEY ASSOCIATES, LLC  
  __________________________ /s/ Howard Kent   By: Howard Kent, Member  
    TENANT WITNESS: JACLYN, INC.  
  /s/ Anthony Christon /s/ Robert Chestnov Anthony Christon, CFO By: Robert
Chestnov, President and CEO

23